Citation Nr: 0026213	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  98-18 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia




THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  




REPRESENTATION

Appellant represented by:	The American Legion






ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from July 1958 to July 
1961.  

The veteran died on May [redacted], 1998; the appellant is his 
surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1998 rating decision of the RO.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The veteran died on May [redacted], 1998, as the result of 
cardiac arrest due to acute renal failure/electrolyte 
abnormalities due to respiratory insufficiency/hypoxia; other 
significant conditions contributing to death were those of 
emphysema, status post left lung transplant and alpha-
antitrypsin deficiency.  

3.  At the time of his death, service connection was not in 
effect for any disabilities.  

4.  The veteran's fatal conditions are not shown to have been 
clinically manifested until many years after service or 
otherwise to be related thereto.  

5.  The veteran did not have a claim of service connection 
pending at the time of his death.  

6.  No competent evidence has been submitted to show that any 
of the veteran's fatal condition was due to disease or injury 
which was incurred in or aggravated by service.  



CONCLUSION OF LAW

The appellant has not submitted evidence of a well-grounded 
claim of service connection for the cause of the veteran's 
death.  38 U.S.C.A. §§ 1101, 1103, 1112, 1113, 1131, 1137, 
1310, 5107, 7104 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.301, 3.303, 3.312 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) has further defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  It has also held that where a determinative 
issue involves a medical diagnosis or medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

In order for the claim of service connection to be well 
grounded, there must be competent evidence of:  (1) a current 
disability; (2) an in-service injury or disease; and (3) a 
nexus between the current disability and the in-service 
injury or disease.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

When any veteran dies from a service-connected disability, 
the veteran's surviving spouse, children and parents are 
entitled to dependency and indemnity compensation.  38 
U.S.C.A. § 1310.  A death will be considered to result from a 
service-connected disability when the evidence establishes 
that disability which is causally related to service either 
caused, or contributed substantially or materially to the 
veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

For a service-connected disability to constitute a 
contributory cause of death, it must be shown to have 
contributed substantially and materially to the veteran's 
death; combined to cause death; aided or lent assistance to 
the production of death; or resulted in debilitating effects 
and general impairment of health to an extent that would 
render the veteran materially less capable of resisting the 
effects of other disease or injury causing death, as opposed 
to merely sharing in the production of death.  38 C.F.R. 
§ 3.312.  Although there are primary causes of death which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of coexisting conditions, even in 
such cases, consideration must be given to whether there may 
be a reasonable basis to hold that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death, where the service-connected 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  Id.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

The evidence shows that the veteran died on May [redacted], 1998.  
At the time of his death, service connection had not been 
established for any disabilities.  

The death certificate lists the cause of the veteran's death 
as cardiac arrest due to acute renal failure/electrolyte 
abnormalities due to respiratory insufficiency/hypoxia.  
Listed as other significant conditions contributing to death 
were emphysema, status post left lung transplant and alpha-
antitrypsin deficiency.  

There is no medical evidence suggesting the presence of acute 
renal failure/electrolyte abnormalities, respiratory 
insufficiency/hypoxia, emphysema, status post left lung 
transplant or alpha-antitrypsin deficiency during the 
veteran's period of service or for many years after his 
separation therefrom.  

Further, there is no medical evidence linking the veteran's 
acute renal failure/electrolyte abnormalities, respiratory 
insufficiency/hypoxia, emphysema, status post left lung 
transplant or alpha-antitrypsin deficiency to any event in 
service.  

Indeed, the appellant's sole contention is that the veteran's 
fatal diseases were caused by his smoking tobacco-a habit 
she asserts started while he was in service.  

Effective on June 9, 1998, the Transportation Equity Act for 
the 21st Century was enacted.  The Act amended 38 U.S.C.A. §§ 
1110 and 1131 to prohibit the payment of VA compensation for 
a disability resulting from the use of tobacco products.  On 
July 22, 1998, however, the Internal Revenue Service 
Restructuring and Reform Act was enacted, and the provision 
in the Transportation Equity Act for the 21st Century which 
prohibited the payment of compensation to veterans for 
disability which is the result of abuse of tobacco products 
was struck out.  The amendments to §§ 1110 and 1131 were 
nullified.  The Act added 38 U.S.C.A. § 1103 which prohibits 
service connection for disability or death on the basis that 
it resulted from disease or injury attributable to the use of 
tobacco products during the veteran's active service.  
Section 1103, however, does not preclude service connection 
for disease or injury which became manifest during service or 
to the requisite degree of disability during any applicable 
presumptive period.  The law is only applicable to claims 
filed after June 9, 1998.  That is, for claims filed after 
June 9, 1998, the grant of service connection is prohibited 
for death on the basis that it resulted from disease or 
injury attributable to the use of tobacco products during the 
veteran's active service.  38 U.S.C.A. § 1103.  

The appellant's claim was signed on June 9, 1998, but was not 
received by the RO until June 11, 1998.  Thus, the provisions 
of 38 U.S.C.A. § 1103 apply and, in the absence of evidence 
of the veteran's fatal diseases during service or within any 
applicable presumptive periods, the appellant's claim must be 
denied.  As previously noted, there is no medical evidence 
suggesting the presence of acute renal failure/electrolyte 
abnormalities, respiratory insufficiency/hypoxia, emphysema, 
status post left lung transplant or alpha-antitrypsin 
deficiency during the veteran's period of service or for many 
years after his separation therefrom.  

The appellant has presented an interesting argument 
concerning the timing of the claim.  On June 30, 1998, the RO 
received from the appellant a letter dated on March 18, 1998, 
from a VA physician at the McGuire VA Lung Transplant 
Program.  The letter was addressed, "To whom it may 
concern."  It was noted by the physician that the veteran 
was requesting a letter in support of a claim for a service-
connected disability due to nicotine addiction.  The 
physician noted that nicotine dependence "most certainly 
contributed to his state of disability."  

In her Substantive Appeal, the appellant stated that the 
veteran was in the VA Medical Center from 1996 to 1998 for a 
lung condition caused by his smoking.  She contended that his 
smoking started in service and continued until his death.  
Further, she stated that, while the veteran was hospitalized, 
she submitted reports and records to VA regarding the 
veteran's condition.  Apparently, she contends that the 
veteran should have had a claim pending at the time of his 
death.  Thus, it would follow that an accrued benefits claim 
would be pending based on a claim filed by the veteran prior 
to the date of the statutory changes regarding disability due 
to tobacco use.  

Unfortunately, there is no documentation of a claim or any 
other statement or evidence having been submitted prior to 
the veteran's death.  Prior to receipt of the appellant's 
June 11, 1998, claim the last document filed in the veteran's 
claims folder is a letter from VA to the veteran dated in 
March 1994.  Regarding the March 1998 letter from the VA 
physician, as indicated, it was provided to the veteran or 
his spouse, and his spouse submitted it on June 30, 1998.  
Although it referenced a claim of service connection by the 
veteran, the veteran himself never filed a claim before his 
death.  

The Board finds that the veteran did not have a claim of 
service connection pending at the time of his death.  Thus, 
there can be no accrued benefits claim.  See Jones v. West, 
136 F.3d 1296 (Fed. Cir. 1998).  

In the absence of medical evidence attributing the veteran's 
fatal diseases to service, the Board finds that the appellant 
has not submitted a well-grounded claim of service connection 
for the cause of the veteran's death.  



ORDER

As a well-grounded claim of service connection for the cause 
of the veteran's death has not been submitted, the appeal is 
denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 




- 8 -






- 1 -


